Citation Nr: 0920785	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  03-28 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the cervical spine (cervical 
spine disability).

2.  Entitlement to service connection for headaches, to 
include as secondary to service-connected cervical spine 
disability.

3.  Entitlement to service connection for a disability 
manifested by dizziness, to include as secondary to service-
connected cervical spine disability and to headache 
medication.

4.  Entitlement to service connection for a disability 
manifested by blurred vision, to include as secondary to 
service-connected cervical spine disability and to headache 
medication.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 to May 1974.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from December 2002 and June 2004 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Seattle, Washington.  The Board notes that during the 
appeal process the claims folders were transferred to the 
Salt Lake City, Utah RO.

The increased rating matter was previously before the Board 
in September 2006 and was remanded for further development.  
After accomplishing the requested action to the extent 
possible, the RO continued the denial of the claim (as 
reflected in supplemental statements of the case in October 
2008 and December 2008) and returned this matter to the Board 
for further appellate consideration.

It is noted that the Veteran requested a local RO hearing.  
An Informal Conference Report, dated in September 2008, 
reflects that the Veteran agreed to have an informal 
conference instead, which was held by telephone.  As such, 
the Board finds that a local RO hearing request is not longer 
pending.

It is further noted that a statement from the Veteran was 
received at the Board on May 5, 2009.  A review of this 
statement reveals that the Veteran submitted additional 
comments on why he disagrees with his claim as well as 
additional from his doctors and a chiropractor.  The Board 
finds that a waiver of RO consideration is not necessary as 
the Veteran's statement and the additional evidence are 
cumulative and redundant of the evidence of record that was 
previously considered.  As such, the Board finds the evidence 
received in May 2009 is not "pertinent" to the issues on 
appeal.  Thus, the Board finds no prejudice to the Veteran in 
proceeding to adjudicate this appeal.  

As a final preliminary matter, the Board notes that 
statements made by the Veteran and his representative reflect 
an assertion that service connection is warranted for right 
shoulder, arm, and hand weakness.  See Statement from 
Representative and Veteran, dated in December 2006.  As the 
RO has not yet adjudicated this issue, it is not properly 
before the Board; hence, this matter is referred to the RO 
for appropriate action.


The issues of entitlement to service connection for 
disabilities manifested by dizziness and blurred vision, each 
to include as secondary to service-connected cervical spine 
disability and to headache medication, and entitlement to a 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
Veteran's headaches are proximately due to his service-
connected cervical spine disability.

2.  Prior to February 19, 2003, the Veteran's service-
connected cervical spine disability was manifested by 
complaints of pain; objectively the evidence shows that the 
Veteran had moderate limitation of motion with no objective 
neurologic manifestations.

3.  From February 19, 2003, the Veteran's service-connected 
cervical spine disability was manifested by complaints of 
pain and stiffness; objectively the evidence shows that the 
Veteran had severe limitation of motion without unfavorable 
ankylosis of the entire cervical spine and without objective 
evidence of neurologic manifestations. 


CONCLUSIONS OF LAW

1.  Headaches are proximately due to service-connected 
cervical spine disability.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008), 3.310 (as in 
effect prior to October 10, 2006).

2.  The criteria for an initial evaluation of 20 percent, but 
no more, for degenerative disc disease of the cervical spine 
have been met, from January 23, 2002 through February 18, 
2003.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5290 (as in effect prior 
to September 26, 2003).

3.  The criteria for an initial "staged" evaluation of 30 
percent, but no more, for degenerative disc disease of the 
cervical spine have been met, from February 19, 2003.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5290 (as in effect prior to September 
26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (effective 
from September 26, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Service connection claim for headaches

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Increased rating claim

Again, the VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In the present case, the Veteran is appealing the initial 
rating assignment as to his cervical spine disability.  In 
this regard, because the December 2002 rating decision 
granted the Veteran's claim of entitlement to service 
connection, such claim is now substantiated.  His filing of a 
notice of disagreement as to the December 2002 determination 
does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  73 Fed. Reg. 23,353 - 23,356 (Apr. 
30, 2008) (as it amends 38 C.F.R. § 3.159 to add paragraph 
(b)(3), effective May 30, 2008).  Rather, the Veteran's 
appeal as to the initial rating assignment here triggers VA's 
statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well 
as regulatory duties under 38 C.F.R. § 3.103.  
Dingess/Hartman, 19 Vet. App. at 493.  As a consequence, VA 
is only required to advise the Veteran of what is necessary 
to obtain the maximum benefit allowed by the evidence and the 
law.  This has been accomplished here, as will be discussed 
below.

The statement of the case (SOC) and supplemental statements 
of the case, under the heading "Pertinent Laws; Regulations; 
Rating Schedule Provisions," set forth the relevant 
diagnostic code for rating the cervical spine disability at 
issue (38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293, and 
the General Rating Formula for Diseases and Injuries of the 
Spine (effective September 26, 2003)), and included a 
description of the rating formulas for all possible schedular 
ratings under these diagnostic codes.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the initial evaluation that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  

The Veteran underwent VA examinations in August 2002, March 
2005, and August 2007 that addressed the increased rating 
issue presented by this appeal.  

The Board finds that the there has been substantial 
compliance with its prior remand in September 2006 regarding 
the increased rating claim as the Veteran was provided with 
the appropriate notice and also provided with a VA 
examination to assess the current level of severity of his 
service-connected cervical spine disability.  See Dyment v. 
West, 13 Vet. App. 141 (1999) (noting that a remand is not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  
Therefore, the Board will proceed to adjudicate the appeal.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the increased rating claim has been 
obtained.

I.  Service connection- headaches

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection may be also granted for disability which 
is proximately due to, the result of, or aggravated by, a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2008); Allen v. Brown, 7 Vet. App. 439 (1995) (holding that 
service connection on a secondary basis requires evidence 
sufficient to show that the current disability was caused or 
aggravated by a service-connected disability).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).

The Veteran contends that service connection is warranted for 
headaches.  He contends that his in-service traumatic brain 
injury has lead to his headaches, which can last months.  He 
has also contends that the headaches began shortly after a 
motor vehicle accident in 1974 (he points to the report of 
his separation medical examination one month later) and have 
continually worsened.  See Statement by the Veteran, dated in 
June 2008; VA Form 9, received in December 2006; Statement in 
support of his claim, dated in February 2004.

As will be discussed below, the Board finds that service 
connection for headaches is warranted on a secondary basis.  
Therefore, as this is a full grant of the benefit sought on 
appeal, the Board finds that a discussion regarding service 
connection on a direct-incurrence basis is moot.

Again, secondary service connection may be granted for 
disability which is proximately due to or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Specifically, in order to prevail on the issue of entitlement 
to secondary service connection, there must be (1) evidence 
of a current disability;  
(2) evidence of a service-connected disability; and (3) 
medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

First, the Board finds that the record contains medical 
evidence of a current chronic headache disability.  Since the 
Veteran's service connection claim for headaches, among 
others, was received in January 2003, he has been clinically 
diagnosed with headaches multiple times.  See Private medical 
record from E.B., M.D., dated in November 2003 (noting an 
assessment of headaches); Private medical record from P.R.C., 
M.D., dated in June 2005 (noting chronic neck related 
headaches with an assessment of C-spine related headaches); 
Report of VA consultation and electrodiagnostic studies, 
dated in August 2007 (noting that the Veteran suffers from 
severe incapacitating headaches during which he cannot 
function approximately twice a month, lasting about one 
hour); Private medical record from C.K.S., M.D., dated in 
November 2008 (noting that the Veteran presented with 
complaints of headaches for years (taking Percocet on average 
1-2 days) and revealing an assessment of headache).  Based on 
the foregoing, the Board finds that the Veteran has a current 
chronic headache disability and that the first element in 
establishing secondary service connection has been met.  

The Board also notes that the second element, evidence of a 
service-connected disability, has been established as the 
record shows that the Veteran is service-connected for a 
cervical spine disability and acne vulgaris.

With respect to the third element, whether there is medical 
evidence that the current disability was either caused or 
aggravated by a service-connected disability, the Board finds 
that the competent medical evidence of record is supportive 
of the Veteran's claim.  

In this regard, a private medical record from L.G.P., M.D., 
dated in November 2003, reflects an assessment that includes 
musculoskeletal pain and headache syndrome and notes that 
this physician "suspect[s] the headaches [are] directly 
related to his neck pain syndrome."  In this same treatment 
record, Dr. L.G.P. also notes that the Veteran began having 
an occipitonuchal headache in August 2003, which was noted to 
be an extension of his neck pain, but much more severe.  Dr. 
L.G.P. also noted that the Veteran has a longstanding history 
of neck pain.  See also Private medical report from E.B., 
M.D., dated in October 2003 (noting that the Veteran could 
certainly have tension headaches and he does have a history 
of neck pain in the past, which could also be contributing, 
though the location seems to be a bit too superior for that).  
Additionally, Dr. P.R.C. has noted in January 2005 and June 
2005 that the Veteran has "C-spine related HAs 
[headaches]."  While these records indicate that Dr. P.R.C. 
examined the Veteran, they do not reveal that this physician 
reviewed the Veteran's claims file, but the January 2005 
private medical record notes the 1974 motor vehicle accident.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) 
(noting that a review of a veteran's claims file, as it 
pertains to obtaining an overview of the veteran's medical 
history, is not a requirement for private medical opinion, 
and such opinion may not be discounted solely because the 
private clinician did not review the claims file).  Although 
a thorough rationale for Dr. P.R.C.'s assessment was not 
provided, the Board notes that this opinion is considered 
evidence in favor of the Veteran's claim and when considered 
with other evidence of record, leads to a preponderance of 
the evidence supporting the secondary service connection 
claim.  Moreover, while the above private opinions associate 
the Veteran's current headaches with his service-connected 
cervical spine disability, there is no competent clinical 
evidence disassociating the headaches from his cervical spine 
disability.

Accordingly, with resolution of doubt in the Veteran's favor, 
the Board finds that service connection is warranted for 
headaches, secondary to a service-connected cervical spine 
disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As a final matter, the Board notes that the regulation 
governing secondary service connection claims, 38 C.F.R. § 
3.310, was amended, effective October 10, 2006, during the 
pendency of this claim and appeal.  See 38 C.F.R. § 3.310 (71 
Fed. Reg. 52,744 (Sept. 7, 2006)).  The former paragraph (b) 
of 38 C.F.R. § 3.310 was to be redesignated as paragraph (c), 
and a new paragraph (b) was added as follows:

(b) Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

Generally, when a law or regulation changes during a pending 
appeal, the Board considers both the old and new regulation.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), to the extent it held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2008).  The record reflects 
that the RO has provided the Veteran with notice of the 
revised regulations described above regarding secondary 
service connection.  Nevertheless, the Board is granting the 
Veteran's claim based on the old regulation in effect at the 
time of the claim and rating decision because it finds the 
old regulation to be more favorable to the Veteran.  While 
the Veteran was not provided notice of 38 C.F.R. § 3.310 (as 
in effect prior to October 10, 2006), the Board finds that 
the Veteran is not prejudiced as the decision herein grants 
the benefit sought on appeal.

II.  Increased rating- cervical spine disability

The December 2002 rating decision granted service connection 
for residuals of cervical injury, degenerative disc disease, 
and assigned a 10 percent rating (under Diagnostic Code 
5290), effective January 23, 2002.  38 C.F.R. § 3.400(b)(2).  
The December 2002 rating decision also noted that the report 
of the latest (August 2002) VA examination found that the 
Veteran had a moderate loss of movement range of his neck.  
The December 2002 rating decision notes that backward and 
forward movement were in normal range, but rotation and 
sideways motion was limited by as much as 50 percent, and 
that this would meet the criteria for a rating of 20 percent.  
However, the 20 percent rating was then corrected by dividing 
it by 30 percent and rounding up to 10 percent in light of a 
report of a VA physician, dated in December 2002, opining 
that the Veteran's active duty accident contributed to his 
cervical degenerative disc disease by 30 percent and other 
nonservice related injuries documented in the records were 
considered to be 70 percent contributing.

The Board reviewed the report by the VA physician, dated in 
December 2002.  This medical report notes that "[g]iven the 
lack of evidence of significant head or neck injury in the 
treatment note of 1-10-74, it is the present examiner's 
opinion that the 1974 motor vehicle accident contributed no 
more than 30% of the total causal risk to the [V]eteran's 
present DDD/DJD of the C spine."  The Board finds that 
phrase "total causal risk" does not attribute any of his 
cervical spine disability to non service-connected disability 
or disabilities.  The Court has noted that where two 
disabilities affect the same anatomic area and have 
overlapping symptomatology, all disability must be evaluated 
as service-connected unless the symptoms have been medically 
separated out.  Mittleider v. West, 11 Vet. App. 181 (1998).  
Resolving all doubt in favor of the Veteran, the Board finds 
that the initial rating for his service-connected cervical 
spine disability warrants an increase to at least 20 percent 
(effective January 23, 2002), as noted in the December 2002 
rating decision.  After providing the relevant legal 
criteria, the Board will analyze whether the Veteran is 
entitled to an initial rating in excess of 20 percent for his 
cervical spine disability.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.


In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2008).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, 
or pain on movement.  Id. § 4.45.

As noted above, the Board finds that the Veteran's service-
connected cervical spine disability should be rated at 20 
percent disabling from January 23, 2002.  The Veteran 
contends that a higher initial rating is warranted for his 
cervical spine disability.

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting only Diagnostic Code 5293, was effective September 
23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  68 Fed. Reg. 41,454 (Aug. 27, 
2003).  The Board will now analyze the Veteran's claim with 
respect to the pertinent laws for all of the above periods.

The Board notes that pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308, 311 (1991), where a law or regulation changes after 
the claim has been filed or reopened before administrative or 
judicial process has been concluded, the version most 
favorable to a veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  However, in a claim for an increased 
rating, where the rating criteria are amended during the 
course of the appeal, the Board considers both the former and 
the current schedular criteria, but should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), to the extent it held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  Thus, the Board will also discuss below, as 
appropriate, whether the Veteran is entitled to higher staged 
ratings under the "old" criteria for rating the spine.  

A.  Prior to September 23, 2003

The December 2002 rating decision rated the cervical spine 
disability under Diagnostic Code 5290 (as in effect prior to 
September 26, 2003), which provided ratings based on 
limitation of motion of the cervical spine.  A 10 percent 
rating is warranted for slight limitation of motion.  A 20 
percent rating is warranted for moderate limitation of motion 
of the cervical spine.  The maximum schedular 30 percent 
rating is warranted for severe limitation of motion of the 
cervical spine.  

In this regard, the Board notes that the report of VA 
examination, dated in August 2002, indicates that the Veteran 
held his neck stiffly, but he had full extension (50 degrees) 
and flexion (65 degrees).  It was noted that he did not 
complain of pain, but he did notice tightness.  Right lateral 
flexion was 20 degrees (N=40 degrees) while the left lateral 
flexion was 30 degrees, and it was noted that both were 
associated with bone crackles.  Regarding cervical rotation, 
the right was to 40 degrees and the left was to 70 degrees 
(N=80 degrees, bilaterally) with no associated crackles.  

The Board finds that the objective findings detailed above 
from the August 2002 VA examination are most nearly 
approximated by the current 20 percent rating for moderate 
limitation of motion of the cervical spine.  Even with 
consideration of the DeLuca principles, the Board finds the 
Veteran's disability picture is not more nearly approximated 
by the next-higher rating.  Indeed, the August 2002 VA 
examiner noted that there was no pain that day and range of 
motion was not additionally limited by fatigue, lack of 
endurance, or incoordination

A private treatment report from D.A.P., D.C., dated February 
19, 2003, notes active range of motion of the Veteran's 
cervical spine with flexion of 50/50 degrees, extension of 
40/60 degrees, right rotation of 15/85 degrees, left rotation 
of 20/85 degrees, left lateral flexion of 10/45 degrees, and 
right lateral flexion of 15/45 degrees of active range of 
motion of his cervical spine. 

The Board finds that the objective findings detailed above 
from the February 2003 private examination are most nearly 
approximated by the next-higher 30 percent rating for severe 
limitation of motion of the cervical spine, from February 19, 
2003 (date it was factually ascertainable that an increase in 
disability has occurred).  38 C.F.R. §§ 4.3 and 4.7; see also 
38 C.F.R. § 3.400(o).  The Board acknowledges that this 
private treatment report noted that the Veteran was 
experiencing a slight exacerbation (possibly related to 
cooler weather) and that another treatment report from 
D.A.P., D.C., dated February 26, 2003, notes that 
subjectively the Veteran reported slight improvement of 
cervical motion, which he attributed to warmer weather.  
However, the private clinician's assessment was no 
significant change about one week after the February 19, 2003 
examination.  Additionally, even if slight improvement of 
cervical motion was shown, the Board finds that his cervical 
spine motion would still warrant a severe rating under 
Diagnostic Code 5290.  Indeed, the February 19, 2003 
objective examination reveals limitation of right and left 
lateral flexion to no more than 33 percent of normal motion 
and right and left rotation to no more the 25 percent of 
normal motion.  The Board also notes that the Veteran is now 
in receipt of the maximum evaluation for limitation of motion 
of the cervical spine as a 30 percent rating has been 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5290; see also 
Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, a 
DeLuca analysis would serve no useful purpose since a higher 
evaluation is not assignable on the basis of limitation of 
motion.  See Johnson v. Brown, 9 Vet. App 7 (1996).  

The Board has considered Diagnostic Code 5293 (for 
intervertebral disc syndrome) as an alternative diagnostic 
code.  In this regard, the Board notes that VA X-rays of the 
Veteran's cervical spine, dated in August 2002, reveal an 
impression of multilevel degenerative disc and degenerative 
facet changes of the cervical spine.  See also Private 
radiology report, dated in July 2002 (noting an impression of 
multilevel degenerative disc disease, spondylosis, and 
bilateral neural foraminal narrowing).  Based on the 
foregoing and resolving any doubt in the Veteran's favor, the 
Board will also consider Diagnostic Code 5293 (currently 
Diagnostic Code 5243) regarding intervertebral disc syndrome.  
38 U.S.C.A. § 5107(b).

Under Diagnostic Code 5293 for intervertebral disc syndrome, 
as it existed prior to September 23, 2002, a 40 percent 
evaluation is warranted for severe impairment with recurring 
attacks, with intermittent relief.  A 60 percent evaluation 
(the maximum schedular rating) is warranted for pronounced 
impairment, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.

The Board has reviewed the objective evidence and concludes 
that there is no basis for the next-higher 40 percent 
evaluation under the provisions of Diagnostic Code 5293, as 
in effect prior to September 23, 2002.  The Board finds that 
the evidence does not indicate severe, recurring attacks, 
with intermittent relief to warrant the next-higher 40 
percent rating under Diagnostic Code 5293.  Indeed, a review 
of the August 2002 VA examination report does not reflect 
subjective or objective findings of recurring neurologic 
attacks.


Finally, as the competent medical evidence does not establish 
ankylosis (as noted in the report of the August 2002 VA 
examination), Diagnostic Code 5287 is not for application.  

Effective September 23, 2002, the diagnostic criteria for 
intervertebral disc syndrome under Diagnostic Code 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 through September 25, 2003, the next-higher 40 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the last 12 months.  A 60 percent disability rating is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note (1) to Diagnostic Code 5293, having a total 
duration of at least 4 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  As such, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
Veteran's service-connected back disability, when combined 
under 38 C.F.R. § 4.25 with evaluations for all of his other 
disabilities, results in a higher combined disability rating.  

The Board will first analyze the chronic orthopedic 
manifestations of the Veteran's cervical spine disability.  
The Board notes that the objective range of motion findings 
from September 23, 2002 through September 25, 2003 consist of 
the February 19, 2003 private medical record.  Based upon 
this February 2003 private treatment record, the Board found 
that a 30 percent rating was warranted for severe limitation 
of motion of the cervical spine from February 19, 2003 under 
Diagnostic Code 5290.  Additionally, for the reasons 
described above, the Board finds that an alternative 
diagnostic code (i.e., Diagnostic Code 5293 or Diagnostic 
Code 5287) are not for application.  Thus, a 30 percent 
rating for orthopedic manifestations is warranted.  

The Board will now determine an appropriate rating for the 
Veteran's neurological manifestations of his service-
connected cervical spine disability.  The Board notes that 
the Veteran is not in receipt of any separate neurologic 
ratings.  Additionally, the evidence prior to September 26, 
2003, does not reveal any subjective neurologic complaints or 
objective neurologic findings as to warrant a separate 
compensable rating for neurologic manifestations.  

In sum, as instructed by the revised version of Diagnostic 
Code 5293, in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the Veteran's 
cervical spine disability.  It has been determined that the 
Veteran is entitled to a 30 percent rating under Diagnostic 
Code 5290 for his orthopedic manifestations, and that a 
separate compensable evaluation for neurologic manifestations 
is not warranted.  The separate orthopedic manifestation 
rating must now be combined under 38 C.F.R. § 4.25, along 
with all other compensable service-connected disabilities.  

Besides the service-connected cervical spine disability at 
issue, the record reflects that the Veteran is also service-
connected for acne valgaris, rated as 10 percent disabling.  
Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the Veteran's rating as set forth above, a combined 
evaluation of 30 percent is derived prior to February 19, 
2003, and a combined evaluation of 40 percent is derived, 
from February 19, 2003.  

Thus, the Board finds that revised version of Diagnostic Code 
5293 (as in effect from September 23, 2002 through September 
25, 2003) as well as the prior laws and regulations entitle 
the Veteran to a higher combined service-connected disability 
evaluation if he is rated separately for the orthopedic and 
neurologic manifestations versus incapacitating episodes of 
the cervical spine disability at issue.  As discussed above, 
there is no basis for a higher orthopedic evaluation or for a 
separate neurologic evaluation.  

B.  From September 26, 2003

As previously noted, the diagnostic criteria pertinent to 
spinal disabilities in general were revised effective 
September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(as codified in relevant part at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-43).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 30 percent disability rating is warranted 
for forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  A 40 
percent disability rating is warranted for unfavorable 
ankylosis of the entire cervical spine; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
cervical strain, and Diagnostic Code 5243 for intervertebral 
disc syndrome.

Upon VA physical examination in March 2005, it was noted that 
the Veteran had cervical spine range of motion of flexion 
forward to 28 degrees, extension to 40 degrees, lateral 
flexion to the left to 20 degrees, lateral flexion to the 
right to 26 degrees, rotation to the left was 48 degrees, and 
rotation to the right was 62 degrees.  A private treatment 
report from T.B.K., dated in October 2006, reflects cervical 
motion with decreased flexion, extension, left and right 
lateral flexion, left and right rotation, all motions were 
noted to be with pain.  While this private report noted the 
normal range of motion for these cervical spine movements, 
exact degrees of loss of motion were not provided.  The 
report of VA examination, dated in August 2007, notes 
cervical forward flexion to 40 degrees, extension to 35 
degrees, left and right lateral flexion to 45 degrees (noting 
that the Veteran was able to touch his ear to his shoulder on 
both sides), left lateral rotation to 50 degrees, and right 
lateral rotation to 45 degrees.  

In reviewing the above evidence in conjunction with 
Diagnostic Code 5237, the Board does not find that a rating 
in excess of 30 percent is warranted.  Indeed, the Veteran 
had forward flexion of the cervical spine greater than 30 
degrees and his combined range of motion of the cervical 
spine was greater than 170 degrees.  Additionally, the 
reports of VA examination in March 2005 and August 2007 
reflect no ankylosis of the spine and no fixed deformities of 
the cervical spine, respectively.  As such, the next-higher 
rating under Diagnostic Code 5237 for cervical strain is not 
warranted.  

Even considering 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, the 
Board finds that an initial staged rating in excess of 30 
percent is not warranted.  In this regard, the Board 
acknowledges that the Veteran reported constant pain that is 
never relieved at the March 2005 VA examination.  He noted 
that the pain will travel to his arms.  He described the 
character of the pain as aching in nature and cramping in 
nature.  On a scale of 1 to 10 (10 being worst pain), the 
Veteran noted his pain level was 9.  The March 2005 VA 
examiner noted that range of motion of the spine was 
additionally limited by the following:  repetitive use pain, 
fatigue, weakness, lack of endurance, as well as pain, which 
causes a major functional impact.  The August 2007 VA 
examination report further notes that the Veteran complained 
of stiffness in his neck.  It was noted that he takes 90 
oxycodone tablets a month and 120 naprosyn tablets a month, 
uses an inversion table three times a week for 10 minutes, 
and cervical traction twice a week for 15 minutes to keep his 
neck supple.  The 2007 VA examination report also notes that 
the Veteran reported that stiffness of the neck and shoulders 
causes him to have difficulty in dressing, reaching, and 
bending (especially applying shoes and stockings).  The 
August 2007 VA spine examination report also notes that the 
Veteran indicated an increase in discomfort throughout the 
ark of movement.  It was further noted that the Veteran was 
limited in his cooking and housekeeping activities to a light 
workload only, and that he can drive locally, but not for any 
distance.  Recreationally, the Veteran was unable to partake 
in any physical contact sports or running or jumping.  It was 
also noted that the Veteran does not dance, bowl, swim, or 
golf due to his disability.  The Board finds that such 
complaints of pain and limitations regarding daily functions 
and activities have already been contemplated by the current 
30 percent rating, considering all evidence of record.  In 
this regard, the March 2005 VA examiner added that the 
Veteran was not additionally limited by repetitive use 
incoordination.  The August 2007 VA examination report 
reflects that the Veteran walked without any assistance in to 
the examination room and did not have a disturbed gait, limp 
or list.  He walked on his heels and toes as well as dressed 
and undressed without assistance, despite some trouble 
putting on and taking off his shoes and stockings due to the 
forward bending.  During movement, the 2007 VA examiner noted 
there was no apparent additional functional impairment 
following repetitive use in all planes, but it was noted that 
the Veteran indicated feeling increasingly stiff as well as 
pain and discomfort.

The Board also notes that the Veteran is already in receipt 
of the maximum schedular rating under Diagnostic Code 5290.  
Therefore, a higher rating is not available under this 
diagnostic code or with consideration of the DeLuca 
principles.  

The Board also finds that a higher rating is not warranted 
under Diagnostic Code 5243 for intervertebral disc syndrome 
as the record has not demonstrated any incapacitating 
episodes regarding his cervical spine disability as defined 
by VA regulations.

At this time, the Board calls attention to Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, which provides that any neurologic manifestations, 
including but not limited to bowel or bladder impairment, of 
the spine disability are to be separately evaluated.  The 
Board acknowledges the Veteran's complaints of pain going to 
his arms upon VA examination in March 2005.  A report of VA 
consultation and electrodiagnostic studies, dated in August 
2007, notes that the Veteran complained of numbness of the 
arms with the right worse than the left.  The report of the 
August 2007 VA spine examination noted that the Veteran 
indicated radicular paresthesias to the upper extremities, 
and a difference was noted in griping force between the right 
(dominant) side versus the left side.  However, the Board 
finds that the clinical evidence over the rating period on 
appeal does not contain sufficient objective findings from 
which to award a separate compensable rating for neurologic 
symptomatology.  Indeed, the report of the March 2005 VA 
examination does not reflect that the Veteran reported any 
numbness, tingling or weakness of grasp in either hand.  The 
2005 VA examiner noted no signs of intervertebral disc 
syndrome with chronic and permanent nerve root involvement.  
The 2005 VA examination report also reflects that 
neurological examination of the upper extremities revealed 
motor and sensory function within normal limits.  Reflex 
examination of the upper extremities revealed biceps jerk was 
2+ and triceps jerk was 2+, bilaterally.  The report of the 
August 2007 VA consultation and electrodiagnostic studies 
reflects an impression that includes a normal EMG of both 
upper extremities and paraspinal muscles, normal nerve 
conduction studies of both upper extremities, normal F waves 
of both upper extremities, and cervical disk disease.  This 
report also reflects that the physician found no evidence of 
neuropathy, myopathy, or radiculopathy.  The August 2007 VA 
spine examination repot noted cutaneous sensation to the 
upper extremities was intact and deep tendon reflexes of the 
upper extremities well all +2 and equal bilaterally.

In conclusion, the Board finds that the Veteran's cervical 
spine disability is most nearly approximated by a 20 percent 
initial evaluation under Diagnostic Code 5290 from January 
23, 2002 to February 18, 2003, and a 30 percent initial 
staged evaluation from February 19, 2003.  Also, for the 
reasons and bases detailed above, the Board finds that the 
clinical evidence of record regarding the increased rating 
claim on appeal does not show other distinct time periods 
exhibiting symptoms warranting further staged evaluations.  
Fenderson, 12 Vet. App. at 125-26.  Additionally, the 
objective competent medical evidence of record does not show 
that a separate rating for neurological manifestations is 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  

Extraschedular consideration

Finally, the evidence does not reflect that the cervical 
spine disability at issue causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Initially, 
the Board notes that a comparison between the level of 
severity and symptomatology of the Veteran's service-
connected disability at issue with the established criteria 
found in the rating schedule for this disability shows that 
the rating criteria reasonably contemplates the Veteran's 
disability level and symptomatology.  The report of the 
August 2007 VA examination notes that the Veteran was placed 
on disability from 1996 to 2003 due to his headaches.  It was 
noted that his last occupation and the last job he worked was 
in 1996, and in 2003, he was at retirement age and retired.  
Additionally, the evidence of record does not reflect a 
history of frequent hospitalization for the cervical spine 
disability at issue.  Indeed, a private medical record from 
C.K.S., M.D., dated in May 2008, indicates that the Veteran 
denied past hospitalizations.  In light of the foregoing, the 
Board finds that referral for the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to service connection for headaches, secondary to 
a service-connected cervical spine disability, is granted.

Entitlement to an initial rating of 20 percent, but no more, 
for cervical spine disability is granted, from January 23, 
2002 through February 18, 2003, subject to the applicable law 
governing the award of monetary benefits.

Entitlement to an initial staged rating of 30 percent, but no 
more, for cervical spine disability is granted, from February 
19, 2003, subject to the applicable law governing the award 
of monetary benefits.


REMAND

The Veteran also contends that service connection is 
warranted for disabilities manifested by dizziness and 
blurred vision, to include as secondary to his service-
connected cervical spine disability.  The record also 
reflects that the Veteran has noted dizziness and vision 
problems secondary to his Roxicet for his headaches.  See 
Statement by Veteran, dated in June 2008.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2008).  Any additional disability resulting from the 
aggravation of a non-service-connected condition is also 
compensable under 38 C.F.R. § 3.310, to the extent of such 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The Board finds that there has not been substantial 
compliance with its August 2008 remand for the service 
connection claims noted in the Remand section of this 
decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(noting that where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance); see also Dyment v. 
West, 13 Vet. App. 141 (1999) (noting that a remand is not 
required under Stegall where the Board's remand instructions 
were substantially complied with), aff'd, Dyment v. Principi, 
287 F.3d 1377 (2002).  Specifically, the Board's September 
2006 remand requested that a VA examiner furnish an opinion 
specifying which of the Veteran's symptoms are related to his 
in-service injury, and which are due to any incident that 
occurred following service.  The VA examiner was also asked 
to provide a rationale for any opinion set forth. 

After examining the Veteran, a VA examiner noted that that 
the Veteran's claims file was not available therefore the 
requested medical opinions could not be addressed.  See 
Report of VA examination, dated in August 2007.  After the 
claims file was provided to the VA examiner, an Addendum, 
also dated in August 2007, indicates that the claims file was 
reviewed, but it was noted that "the issue of which symptoms 
are due to the service-connected injuries sustained in 1974 
cannot be resolved without resort to mere speculation on the 
part of this evaluator."  

In this regard, the Board notes that the Court has 
characterized an opinion where a physician stated "I cannot 
come up with an absolute opinion which would provide you with 
a 'yes' or 'no' response to the question posed," as "non-
evidence," noting that in essence, the medical doctor did 
not render an opinion on this issue.  Perman v. Brown, 5 Vet. 
App. 237, 241 (1993), overruled on other grounds by Robinson 
v. Mansfield, 21 Vet. App. 545 (2008).  The Board finds that 
the August 2007 VA opinion in this case is similar to the 
opinion in Perman, and it could be considered "non-
evidence."  Thus, the Board finds that it is now in the same 
position as before the September 2006 Board remand, that is, 
in need of a medical opinion regarding which symptoms are 
related to his in-service injury.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (noting that once the Secretary 
undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, he must provide an adequate 
one); see also 38 C.F.R. § 4.2 (2008) (noting that if the 
examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes).  In light of the 
foregoing, the Board finds that a remand is necessary to 
obtain a medical opinion regarding the Veteran's claim for 
service connection for disabilities manifested by dizziness 
and blurred vision, to include as secondary to service-
connected cervical spine disability and to headache 
medication.

In addition to the claim discussed above, the Veteran has 
also claimed entitlement to TDIU benefits.  In this regard, a 
June 2004 rating decision denied entitlement to a TDIU.  
However, the instant decision increased the Veteran's initial 
disability evaluation for his service-connected cervical 
spine disability.  The Board decision above also granted 
service connection for headaches, secondary to a service-
connected cervical spine disability.  Because the evaluation 
of the Veteran's cervical spine disability has been altered 
and service connection was granted for headaches, the Board 
finds it appropriate that his TDIU claim be re-evaluated 
prior to appellate adjudication.  

The Board also finds that VA has not met its duty to notify.  
Specifically, VCAA notice letters did not inform the Veteran 
of what the evidence must show to support a claim for service 
connection on a secondary basis or what the evidence must 
show to support his claim for TDIU.  Additionally, the notice 
requirements under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2008) have been interpreted to apply to 
all aspects of claims, to include the initial disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Based on the foregoing, 
the Board finds that further notice is necessary to correct 
this deficiency.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations 
with regard to the issues on appeal of 
(1) entitlement to service connection for 
a disability manifested by dizziness, to 
include as secondary to service-connected 
cervical spine disability and to headache 
medication; (2) entitlement to service 
connection for a disability manifested by 
blurred vision, to include as secondary 
to service-connected cervical spine 
disability and to headache medication; 
and (3) entitlement to a TDIU, due to 
service-connected disability, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); and 
any other applicable legal precedent.

This notice letter should specifically 
apprise the appellant of the evidence and 
information necessary to substantiate his 
claim for service connection on direct 
and secondary bases as well as the 
information and evidence necessary to 
substantiate his claim for TDIU.  Also, 
inform the appellant of the division of 
responsibility between him and VA in 
producing or obtaining that evidence or 
information.  The letter should include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date in the event 
of award of the benefit sought, as 
outlined by the Court in Dingess/Hartman.  

2.  Schedule the Veteran for an 
appropriate VA examination for the 
purpose of determining the etiology of 
disabilities manifested by dizziness and 
blurred vision.  Perform all necessary 
tests and report all clinical 
manifestations in detail.  

The VA examiner is initially requested to 
provide an opinion on whether the 
Veteran's has chronic disabilities 
manifested by dizziness and/or blurred 
vision.  If so, is it at least as likely 
as not (50 percent or greater) that any 
chronic disability is related to his 
active military service, to include the 
January 1974 motor vehicle accident.  The 
VA examiner is also asked to opine 
whether any chronic disability manifested 
by dizziness and/or blurred vision is at 
least as likely as not (50 percent or 
greater):  (a) proximately due to, or 
(b) chronically aggravated by, any 
service-connected disability, to include 
service-connected cervical spine 
disability, or to medications for his 
service-connected headaches.

The clinician is requested to provide a 
thorough rationale for all opinions 
expressed, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician should review the Veteran's 
claims folder and this fact should be 
noted in the accompanying medical report.  
The VA clinician should reference service 
treatment records, VA and private records 
of treatment, and the previous opinions 
and examination reports in this matter, 
as necessary.

3.  Upon completion of the above, 
readjudicate the issues on appeal, 
considering all evidence of record.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).





______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


